Harris, J.:
The plaintiff in error prosecutes this writ of error to reverse the judgment of the circuit judge, refusing him bail on writ of habeas corpus.
The record shows that the plaintiff in error'is confined in the jail of Warren county under two' indictments for murder, originating out of the same transaction. The record further shows that the plaintiff in error was tried on one of said indictments in the circidt court of Warren- county, before a jury, which resulted in the discharge of the jury, because they were unable to agree on a verdict.
After a careful examination of the cases presented to us in this record, we have determined that bail should have been allowed the plaintiff in error in both cases.
The grounds of our judgment we deem it proper to withhold, as the cases are to undergo examination before a court and jury, whose province it will be to determine upon the guilt or innocence of the accused.
We again repeat what was said by this court in Moore v. The State, 36 Miss. R., 142, that “ we wish it understood that on applications for bail we may grant the application, even in cases where the jury might, and perhaps ought, on the same evidence, to render a verdict of'guilty for murder. So much depends on the incidents of a trial by jury, the manner of the witnesses, their intelligence, their seeming bias or fairness, that cannot be brought before this court, which yet should have a material bearing on the weight of evidence, that we deem it unsafe that the opinion of the High Court in granting of refusing bail should be adopted as a criterion for the jury, by which to determine the guilt or innocence of the accused.” In the case before us, we do not intend to intimate any opinion as to the guilt or innocence of the party accused.
Let the judgment be reversed, and the defendant admitted to *1490bail, upon his entering into recognizance before the sheriff of Warren county, Mississippi, himself in the sum of ten thousand dollars, with two good securities, jointly and severally in a like sum, in each case.
Handy, J., dissented from so much of this opinion as reversed the judgment and admitted the plaintiff in error to bail.